Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald L. Dameron appeals the district court’s order dismissing his action challenging the Commissioner’s decision to deny his claim for disability insurance benefits under Title II of the Social Security Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dameron v. Colvin, No. 1:09-cv-00425-CCE-JEP, 2013 WL 1909870 (M.D.N.C. May 8, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.